DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "said first set of spray nozzles" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites multiple steps where softened water is delivered.  However, it is unclear from the format of the claim whether the steps are intended to be stated in sequential order or whether there is another intended order of steps.  The first recitation of “delivering softened water” is during a cooling operation whereby said softened water is delivered to spray nozzles and subsequently sprayed via said spray nozzles.  The second “delivering softened water” is to a reverse osmosis device.  It is unclear whether softened water first passes through the reverse osmosis device and then through spray nozzles, whether softened water is sprayed via the nozzles and is recirculated/stored through a reverse osmosis device, or some other supported embodiment.  
Furthermore, RO permeate water is both stored during a cooling operation, and delivered during a flush operation.  Due to the uncertainty of the placement of an RO device in relation to a softened water conduit and spray nozzle, it is unclear whether the RO-permeate water is in fact softened water, whether RO-permeate water is permeate from treated softened water, or some other supported embodiment.  
Lastly, it is unclear whether the spray nozzles are part of the heat exchanger or are configured to spray softened water on or within a heat exchanger.  
For the purposes of applying prior art, the examiner is not providing an interpretation of the claims until the indefiniteness issues above are addressed.  The examiner recommends at least the incorporation of claim 2 to add clarity to some of the issues described above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779